Citation Nr: 1806274	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  13-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from March 1999 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal February 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Veteran originally filed her claim for service connection for a lumbar spine disorder prior to separation from service in June 2008.  In February 2009, the RO denied the Veteran's claim.  Then in February 2010, the Veteran submitted new and material evidence.  Because this evidence was received within one year, the February 2009 rating decision did not become final.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2017.  In December 2017, the Veteran was notified that due to audio malfunctions, a complete transcript of her Board hearing could not be provided.  She was advised that if she desired another hearing, she should notify the Board within 30 days; otherwise the Board would assume that she did not wish to have another hearing.  The Veteran requested another hearing, but given the favorable outcome of the decision below, the Board finds that there is no prejudice to the Veteran in proceeding with a decision.  


FINDINGS OF FACT

1.   The Veteran was treated for lumber spine pain in service. 

2.   The Veteran has a current diagnosis of degenerative disc disease and has competently and credibly shown continuity of symptomatology.  Her assertions are supported by the medical evidence of record.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

The Veteran seeks service connection for a lumbar spine disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active duty service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with various lumbar spine disabilities, to include degenerative disc disease, dextroscoliosis, and spondylosis.  Her service treatment records are clear that she complained of back pain following a spinal tap.  This satisfies the requirements of the first two service connection elements. 

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current lumbar spine disabilities and her in-service injury.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis, she has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In this regard, the Veteran has testified that her low back pain began during active duty service and that it has continued since.  Her lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995).  The Board additionally finds her statements credible as post-service treatment records from within one year of her discharge from service show that she experienced severe lower back pain which began in 2007 while in the military - post spinal tap.

The Board acknowledges that in February 2009, the RO denied the Veteran's claim on the basis that the Veteran's lumbar spine disability was congenital.  However, given the Veteran's diagnoses of degenerative disc disease and spondylosis, coupled with the fact that a medical opinion has not been obtained, the Board finds that when resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a lumbar spine disability is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


